Martin, J.
delivered the opinion of the court. This cause is before us on a bill of exceptions to the opinion of the court of probates, on the rejection of parol proof that the sale of a lot, made by the plaintiff for the deceased, was a simulated one, and that the latter promised to re- convey the lot.
The case has been submitted to us without argument.
*455East’n District.
July, 1823.
Maybin for the plaintiff, Hennen for the defendant.
We think the judge of probates did not err. The plaintiff ought to have armed herself with a counter letter.—Ante, 451.
It is therefore ordered, adjudged and decreed, that the judgment of the court of probates be affirmed with costs.